DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 16- 30, drawn to an apparatus, classified in A01K1/06.
II. Claims 31- 35, drawn to a method, classified in A61B17/12.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another and materially different process, such as a tethering or fastening device for animals.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(b) the prior art applicable to one invention would not likely be applicable to
another invention.
 Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Oleg F. Kaplun on 8/24/22 a provisional election was made without traverse to prosecute the invention of Group I, claims 16- 30.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31- 35 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16- 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chin et al. (US Pat. No. 5,281,238).  Chin is cited in the IDS filed 10/29/20.

    PNG
    media_image1.png
    877
    497
    media_image1.png
    Greyscale

Regarding claim 16, Chin discloses a device for treating hemorrhoids (Col. 4, l. 29- 47 - - since loop 30 is cinched closed using sliding knot 22 and the tissue 42 is ligated, Chin is capable of treating hemorrhoids); comprising:
a first ligating member (16) (Figs. 1- 6) configured to encircle and cut off blood flow to a first potion of target tissue (42) (Fig. 6), the first ligating member (16) structured to move from a first position maintaining configuration in which the first ligating member (16) is tightened to a degree required to maintain a desired position of the first ligating member (16) around the first portion of target tissue (42) without significantly cutting off blood flow to the first portion of target tissue (42) (See Fig. 3) (Col. 3, l. 29- 36 - - the size of loop 30 is reduced to a desired position in advance of disengaging the suture 16 from the grooves 32) and a second configuration in which the first ligating member (16) is cinched down around the first portion of target tissue (42) to substantially cut off blood flow to the encircled first portion of target tissue (42) (Col. 4, l. 29- 47 - - loop 30 is cinched closed and the tissue 42 is ligated); and
a first applicator (12) (Figs. 1- 6) including a proximal lumen (PL) (See Annotated Fig. 2) and first and second opposed distal lumens (DL1, DL2) (See Annotated Fig. 3) open to the proximal lumen (PL), the first ligating member (16) extending from a proximal end distally through the proximal lumen of the first applicator (PL) into the first distal lumen of the first applicator (DL1) to exit a distal end of the first distal lumen of the first applicator (DL1), loop around and enter the distal end of the second distal lumen of the first applicator (DL2), the first ligating member (16) passing through the second distal lumen of the first applicator (DL2) into the proximal lumen of the first applicator (PL) (Col. 2, l. 65- 68; Col. 4, l. 33- 34 - - since suture 16 is drawn through the sliding knot 22, the first ligating member (16) is considered to pass through the second distal lumen of the first applicator (DL2) back into the proximal lumen of the first applicator (PL)).
Regarding claim 17, Chin further discloses further comprising:
a first hub (22) (Figs. 1, 3, 5) through which a proximal portion of the first ligating member (16) passes from the proximal lumen of the first applicator (PL) to the first distal lumen of the first applicator (DL1), a distal portion of the first ligating member re-entering the first hub (22) to pass from the second distal lumen of the first applicator (DL2) to the proximal lumen of the first applicator (PL) (Col. 2, l. 65- 68; Col. 4, l. 33- 34 - - since suture 16 is drawn through the sliding knot 22, the first ligating member (16) is considered to pass through the second distal lumen of the first applicator (DL2) back into the proximal lumen of the first applicator (PL)).
Regarding claim 18, Chin further discloses wherein the first hub (22) and the first ligating member (16) are configured so that the first hub (22) locks the first ligating member (16) in a desired position to maintain a desired compression on tissue received between the first applicator (12) and a portion of the first ligating member (16) extending between the distal ends of the first and second lumens of the first applicator (DL1, DL2) (Col. 3, l. 31- 33; Col. 4, l. 29- 47 - - loop 30 is cinched closed using sliding knot 22 and the tissue 42 is ligated).
Regarding claim 19, Chin further discloses wherein the first applicator (12) includes a slit (20, 32) (Figs. 1, 3- 5) (Col. 2, l. 68- Col. 3, l. 17 - - the aperture of the bore 20 at the intracorporal end of the first applicator (12) and a cut or slit on the surface of prongs 18 as shown in Annotated Fig. 4, which forms the opening of groove 32 together are considered a slit) on a distal surface thereof through which the first ligating member (16) may pass after the first ligating member (16) has been placed around a first target portion of tissue (42) so that the first applicator (12) may be withdrawn from the body while leaving the first ligating member (16) in place around the first portion of target tissue (42) (See Fig. 3) (Col. 3, l. 33- 36; Col. 4, l. 29- 47 - - When the width of the loop 30 becomes smaller than the distance between the ends of the support prongs 18 the suture 16 begins to dislodge from the support grooves 32. When the loop 30 has ligated the tissue 42 the remainder of the suture 16 still within the groove 32 can be easily dislodged by pulling the end of the staff 12 away from the ligated tissue 42 or pulling the suture 16 away from the support prongs 18 with the grasping tool 40).
Regarding claim 20, Chin further discloses wherein the first hub (22) is movable from a first configuration (Fig. 3) (Col. 3, l. 31- 33 - -When the knot 22 abuts the aperture of the bore 20 the suture loop 30 begins to pass through the knot 22, reducing the size of the loop 30) in which a loop of the first ligating member (30) (Figs. 1, 3) extending from the first hub (22) through the first distal lumen of the first applicator (DL1) and back through the second distal lumen of the first applicator (DL2) to the first hub (22) can only be tightened and a second configuration (Figs. 5, 6) in which the loop of the first ligating member (30) can be loosened and tightened (Col. 3, l. 54- 56 - - since retracting the first applicator (12) into the sheath 11 forces the support prongs 18 towards each other, the first loop of the ligating member is capable of being loosened and tightened).
Regarding claim 22, Chin further discloses wherein the first applicator (12) is formed as a substantially Y shaped housing (See Fig. 1) with the first and second lumens (DL1, DL2) thereof extending through first and second branches (B1, B2) (See Annotated Fig. 3), respectively, the first and second branches of the first applicator (B1, B2) being biased toward a tissue capture configuration (Fig. 6) in which the distal ends of the first and second lumens of the first applicator (DL1, DL2) are open to one another (Col. 4, l. 14- 16 - - The support prongs 18 have shape memory and outside the sheath 11 they spread apart, opening the loop 30 as shown in FIG. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16- 17 and 22- 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady (US Pub. No. 2006/0229600 A1).
Regarding claim 16, Canady encompasses or makes obvious a device for treating hemorrhoids (Ps. [0031]- [0032] since the device can be used for minimally invasive surgery such as endoscopy using a colonoscope, for example, for “scooping” of tissue, the device is capable of treating hemorrhoids) comprising:
a first ligating member (210, 160) (Figs. 1- 5) configured to encircle and cut off blood flow to a first potion of target tissue, the first ligating member (210, 160) structured to move from a first position maintaining configuration (Fig. 1) in which the first ligating member (210, 160) is tightened to a degree required to maintain a desired position of the first ligating member (210, 160) around the first portion of target tissue without significantly cutting off blood flow to the first portion of target tissue and a second configuration (Fig. 3) in which the first ligating member (210, 160) is cinched down around the first portion of target tissue to substantially cut off blood flow to the encircled first portion of target tissue (P. [0032] - - the arms may be opened for …"scooping" of tissue; opening the arms for “scooping” of tissue is considered to encompass or make obvious the broadly claimed first position maintaining configuration (e.g., immediately prior to “scooping”) and the broadly claimed second configuration (e.g., during “scooping”)); and
a first applicator (110) (Figs. 1- 5) including a proximal lumen (220) (Figs. 2, 4) and first and second opposed distal lumens (150 - - channels within first and second arms or branches, each referenced as 150) open to the proximal lumen (220) (See Fig. 2) (P. [0028] - - split channels within arms 150 are open to proximal lumen (220)), the first ligating member (210, 160) extending from a proximal end distally through the proximal lumen of the first applicator (220) into the first distal lumen of the first applicator to exit a distal end of the first distal lumen of the first applicator (See Fig. 2), loop around and enter the distal end of the second distal lumen of the first applicator (See Fig. 2), the first ligating member (210, 160) passing through the second distal lumen of the first applicator (110) into the proximal lumen of the first applicator (220) (See Fig. 2).
It is noted that although the main intended use of the Canady device is for performing a loop electro-surgical excision procedure (LEEP) using argon plasma coagulation (Abstract, P. [0007]), Canady discloses that the device can be used for minimally invasive surgery such as laparoscopy or endoscopy (P. [0031]) and that, once outside the distal end of the scope, the arms may be opened for …"scooping" of tissue …The device may be manipulated within the endoscope, i.e., moved in and out of the channel or rotated within the channel, by any means, such as by holding a portion of the body, collet or handle that is outside the opening at the proximal end of the endoscope (P. [0032]).  
Further, the language, "a first ligating member configured to encircle and cut off blood flow to a first potion of target tissue," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "A first ligating member configured to encircle and cut off blood flow to a first potion of target tissue," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Canady meets the structural limitations of the claim, and is capable of encircling and cutting off blood flow to a first potion of target tissue in the intended manner claimed by applicant.
Alternatively, it would have been within the purview of a person having ordinary skill in the art to manipulate the Canady device to encircle and cut off blood flow to a first portion of tissue such that the first ligating member encircles and cuts off blood flow to a first potion of target tissue, the first ligating member moving from a first position maintaining configuration in which the first ligating member is tightened to a degree required to maintain a desired position of the first ligating member around the first portion of target tissue without significantly cutting off blood flow (e.g., a configuration immediately prior to “scooping” tissue) to the first portion of target tissue and a second configuration in which the first ligating member is cinched down around the first portion of target tissue to substantially cut off blood flow to the encircled first portion of target tissue (e.g. the configuration during “scooping” tissue) since a capturing and a cinched down configuration is well known in the endoscopic arts related to “scooping” tissue and would have predictably performed the function of endoscopically treating tissue such as hemorrhoids.  Given that Canady discloses the claimed structure, discloses that the claimed structure can be used endoscopically for “scooping tissue” and given that it would have been obvious to a person having ordinary skill in the art to use the Canady device in the manner claimed, Canady encompasses or makes obvious the claim limitations.
Regarding claim 17, Canady further encompasses or makes obvious further comprising: a first hub (120) (Figs. 1- 5) through which a proximal portion of the first ligating member (210, 160) passes from the proximal lumen of the first applicator (220) to the first distal lumen of the first applicator (150 - - channels within first and second arms or branches, each referenced as 150), a distal portion of the first ligating member (210, 160) re-entering the first hub (120) to pass from the second distal lumen of the first applicator (150 - - channels within first and second arms or branches, each referenced as 150) to the proximal lumen of the first applicator (220) (P. [0028] - - wire 210 within the channel 220 likewise extends along the length of the body form the collet or plug 120 to the distal end of the body 110. At or near the distal end of the body 110, the wire 210 has a loop 160 that extends through the split channels at the arms 150. The wire 210 is movable within the channel 220 via collet, handle, or plug 120. … When the arms are closed, however, the loop 160 may be withdrawn as shown in FIGS. 3-4).
Regarding claim 22, Canady further encompasses or makes obvious wherein the first applicator is formed as a substantially Y shaped housing with the first and second lumens (150 - - channels within first and second arms or branches, each referenced as 150) thereof extending through first and second branches  (150) (P. [0026] - - first and second arms or branches are both identified with reference number 150) (See Fig. 1), respectively, the first and second branches of the first applicator (110) being biased toward a tissue capture configuration (Fig. 3) in which the distal ends of the first and second lumens of the first applicator (150 - - channels within first and second arms, each referenced as 150) are open to one another (See Fig. 3) (P. [0026] - - the arms 150 may be biased toward one position, such as together;  it is noted that the distal ends of the lumens or channels within arms 150 are considered open to each other (i.e., the loop 160 is able to pass through each distal end lumen or channel) in both the open configuration shown in Fig. 1 and the closed configuration shown in Fig. 3).
Regarding claim 23, Canady further encompasses or makes obvious further comprising first and second pull wires (170) (Figs. 1- 5) (P. [0026] - - first and second pull wires 170 are both identified with reference number 170) coupled to the first and second branches of the first applicator (150) (P. [0026] - - first and second branches are both identified with reference number 150), respectively, so that, when the first and second pull wires (170) are drawn proximally through the first applicator (110), the first and second branches of the first applicator (170) are drawn away from each other to move from the tissue capture configuration (Fig. 3) to a tissue receiving configuration (Fig. 1) (P. [0026] - - Each arm 150 is connected to a collet 130 by a rod, wire or other means 170. When the collet 130 is moved by the surgeon along the length of the body 110 by means of rotating the collet or otherwise, the rods 170 pull the arms 150 apart or push them together depending on which direction the collet 130 is moved. In an embodiment in which wires 170 are used rather than rods, the arms 150 may be biased toward one position, such as together, and the surgeon may use the collet 130 to pull the arms 150 apart via the wires 170).
Regarding claim 24, Canady further encompasses or makes obvious wherein the first ligating member (210, 160) is pre-loaded in the first applicator (110) so that target tissue is passed through a center of a loop of the ligating member (160) to position the first ligating member (210) around the target tissue (See Fig. 1) (Ps. [0031]- [0032] - - the arms may be opened for …"scooping" of tissue; opening the arms for “scooping” of tissue is considered to encompass or make obvious the broadly claimed intended use limitations of passing target tissue through a center of a loop of the ligating member (160)).
Regarding claim 25, Canady further encompasses or makes obvious wherein the first applicator (110) is configured to be advanced to a position adjacent to the target tissue when the first and second branches of the first applicator (150) (P. [0026] - - first and second arms or branches are both identified with reference number 150) have been drawn apart into the tissue receiving configuration (Fig. 1), the first applicator (110) being configured then to revert to the tissue capture configuration (Fig. 3) after the target tissue has been positioned between the first and second branches (150) (P. [0026] - - first and second arms or branches are both identified with reference number 150) thereof so that the first ligating member (210, 160) may be threaded through the proximal lumen of the first applicator (220) and the first distal lumen into the second distal lumen of the first applicator (150 - - channels within first and second arms or branches, each referenced as 150) and back into the proximal lumen of the first applicator (220) to pass around the target portion of tissue (Ps. [0026], [0031]- [0032] - - since the arms may be opened for …"scooping" of tissue; opening the arms for “scooping” of tissue, Canady is considered to encompass or make obvious the broadly claimed intended use limitations of advancing the first applicator (110) to a position adjacent the target tissue when the first and second branches are drawn apart; since the arms 150 may be biased toward one position, such as together, Canady is considered to encompass or make obvious reverting to the broadly claimed tissue capture configuration (Fig. 3)).

Claim(s) 18, 20- 21 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canady (US Pub. No. 2006/0229600 A1) in view of Ibrahim et al. (US Pub. No. 2012/0323262 A1).
Regarding claims 18, 20- 21 and 26, Canady encompasses or makes obvious claims 17 and 25, but Canady does not disclose 
(claims 18, 20- 21 and 26) wherein the first hub locks the first ligating member in a desired position as claimed.
However, Ibrahim teaches a ligature loops or closure means (Abstract)
(claim 18) wherein the first hub (222, 230c) (Figs. 2A- 2C) and the first ligating member (200, 200c) (Figs. 2A- 2C) are configured so that the first hub (222, 230c) locks the first ligating member (200, 200c) in a desired position to maintain a desired compression on tissue received between the first applicator (110) (Fig. 1) and a portion of the first ligating member (200, 200c) extending between the distal ends of the first and second lumens of the first applicator (113, 114) (Fig. 1) (See Figs. 2B, 2C - - showing large arrow A and small arrow B indicating one way cinching; See Fig. 14- - step 1440) (Ps. [0039]- [0040], P. [0104] - - The operator may pull or retract the rotary knob or first rotary drive, so as to tighten or cinch the cinchable loop).
(claim 20) wherein the first hub (222, 230c) is movable from a first configuration (See Fig. 14- - step 1440) (P. [0104] - - The operator may pull or retract the rotary knob or first rotary drive, so as to tighten or cinch the cinchable loop) in which a loop of the first ligating member (112) extending from the first hub (222, 230c) through the first distal lumen of the first applicator (113) and back through the second distal lumen of the first applicator (114) to the first hub (222, 230c) can only be tightened (See Figs. 2B, 2C - - showing large arrow A and small arrow B indicating one way cinching) (Ps. [0039]- [0040]) and a second configuration in which the loop of the first ligating member (112) can be loosened and tightened (See Fig. 14, step 1455) (P. [0104] - - The operator may also push in or distally advance the rotary knob so as to loosen the cinchable loop from its grip on the anatomical feature, and remove or withdraw the device from the applied suture strand and anatomical structure);
(claim 21) the first hub (222, 230c) includes a first ratchet mechanism (230c) and a first actuation switch (150) (Fig. 1) which, when moved from a first position in which an engagement member of the first ratchet mechanism (230c) prevents a loosening of the loop of the first ligating member (200, 200c) to a second position that moves the engagement member of the first ratchet mechanism (230c) out of engagement with the first ligating member (200, 200c) to permit the first ligating member (200, 200c) to move through the first hub (222, 230c) in tightening and loosening directions (See Figs. 2c, 14 - - step 1455) (Ps. [0036], [0104] - - The operator can also expand and contract the ligature thread loop, by using the delivery control mechanism 150 to extend and retract one side of the suture carrier loop portion 112 (to which the thread loop is engaged), as indicated by the B arrow; The operator may also push in or distally advance the rotary knob so as to loosen the cinchable loop from its grip on the anatomical feature, and remove or withdraw the device from the applied suture strand and anatomical structure);
(claim 26) further comprising: a first hub (222, 230c) (Figs. 2A- 2C) through which a proximal portion of the first ligating member (200, 200c) passes from the proximal lumen of the first applicator (110) to the first distal lumen of the first applicator (113), a distal portion of the first ligating member re-entering the first hub (222, 230c) to pass from the second distal lumen of the first applicator (114) to the proximal lumen of the first applicator (110), wherein the first hub (222, 230c) and the first ligating member (200, 200c)are configured so that the first hub (222, 230c) locks the first ligating member (200, 200c) in a desired position to maintain a desired compression on tissue received between the first applicator (110) and a portion of the first ligating member (112) extending between the distal ends of the first and second lumens of the first applicator (113, 114) (See Figs. 2B, 2C - - showing large arrow A and small arrow B indicating one way cinching; See Fig. 14- - step 1440) (Ps. [0039]- [0040], P. [0104] - - The operator may pull or retract the rotary knob or first rotary drive, so as to tighten or cinch the cinchable loop).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus of Canady such that the first hub locks the first ligating member such that the first ligating member maintains a desired compression, can be loosened only, can be loosened and tightened as taught by Ibrahim because it would allow a user to selectively configure the ligating member to be cinched or constricted as desired to a particular diameter or size, and when the projection is locked against the ratchet or pawl, the loop cannot be expanded or uncinched (Ibrahim - - P. [0040]) or selectively configure  loosen the cinchable loop from its grip on the anatomical feature, and remove or withdraw the device from the applied suture strand and anatomical structure (Ibrahim - - P. [0104]), thereby providing improved control over the “scooping” of tissue associated with Canady.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chin et al. (US Pat. No. 5,281,238) in view of Ibrahim et al. (US Pub. No. 2012/0323262 A1).
Regarding claim 21, Chin in view of Ibrahim discloses the apparatus of claim 18, Chin further disclosing but Chin does not disclose
(claim 21) a first ratchet mechanism and first actuation switch as claimed.
However, Ibrahim teaches a ligature loops or closure means (Abstract)
Ibrahim further disclosing that a first ratchet mechanism and first actuation switch is an equivalent structure as a sliding knot for closing a ligature loop (Ibrahim - - Ps. [0012], [0104] - -   the ligature assembly includes a knot or a ratchet mechanism; rotary knob or first rotary drive tightens or cinches the cinchable loop).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (a first ratchet mechanism and first actuation switch taught by Ibrahim) for another (sliding knot 22 associated with Chin) such that when moved from a first position in which an engagement member of the first ratchet mechanism prevents a loosening of the loop of the first ligating member to a second position that moves the engagement member of the first ratchet mechanism out of engagement with the first ligating member to permit the first ligating member to move through the first hub in tightening and loosening directions (Ibrahim - - Ps. [0012], [0104]) since the substitution would have yielded predictable results, namely, cinching a cinchable loop.  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claim(s) 27- 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skerven et al. (US Pub. No. 2008/0242934 A1) in view of Chin et al. (US Pat. No. 5,281,238).
Regarding claims 27- 30, Skerven discloses a system for treating hemorrhoids (P. [0004]), comprising:
an insertion device (110) including a working channel (119) (Figs. 2- 4) and a visualization system (116, 117) (Figs. 2- 4) (P. [0026] - - the instrument 110 can include an illumination channel 116 through which a fiberoptic cable is inserted for the transmission of light from a light source. A viewing channel 117 can also be provided with a fiberoptic cable for viewing purposes).
Skerven further discloses a polypectomy snare 140 (Fig. 5) (P. [0032]) but Skerven does not disclose
(claims 27- 30) a first ligating member and first applicator as claimed.
However, Chin teaches an endoscopic ligation instrument (Title, Abstract) in the same field of endeavor 
(claim 27) a first ligating member (16) (Figs. 1- 6) configured to encircle and cut off blood flow to a first potion of target tissue (42) (Fig. 6), the first ligating member (16) structured to move from a first position maintaining configuration in which the first ligating member (16) is tightened to a degree required to maintain a desired position of the first ligating member (16) around the first portion of target tissue (42) without significantly cutting off blood flow to the first portion of target tissue (42) (See Fig. 3) (Col. 3, l. 29- 36 - - the size of loop 30 is reduced to a desired position in advance of disengaging the suture 16 from the grooves 32) and a second configuration in which the first ligating member (16) is cinched down around the first portion of target tissue (42) to substantially cut off blood flow to the encircled first portion of target tissue (42) (Col. 4, l. 29- 47 - - loop 30 is cinched closed and the tissue 42 is ligated); and
a first applicator (12) (Figs. 1- 6) including a proximal lumen (PL) (See Annotated Fig. 2) and first and second opposed distal lumens (DL1, DL2) (See Annotated Fig. 3) open to the proximal lumen (PL), the first ligating member (16) extending from a proximal end distally through the proximal lumen of the first applicator (PL) into the first distal lumen of the first applicator (DL1) to exit a distal end of the first distal lumen of the first applicator (DL1), loop around and enter the distal end of the second distal lumen of the first applicator (DL2), the first ligating member (16) passing through the second distal lumen of the first applicator (DL2) into the proximal lumen of the first applicator (PL) (Col. 2, l. 65- 68; Col. 4, l. 33- 34 - - since suture 16 is drawn through the sliding knot 22, the first ligating member (16) is considered to pass through the second distal lumen of the first applicator (DL2) back into the proximal lumen of the first applicator (PL)) the first ligating member (16) and the first applicator (12) being sized and shaped for insertion through a working channel of the insertion device (44) (Fig. 6) to the first portion of target tissue (42) (Fig. 6);
(claim 28) a first hub (22) (Figs. 1, 3, 5) through which a proximal portion of the first ligating member (16) passes from the proximal lumen of the first applicator (PL) to the first distal lumen of the first applicator (DL1), a distal portion of the first ligating member re-entering the first hub (22) to pass from the second distal lumen of the first applicator (DL2) to the proximal lumen of the first applicator (PL) (Col. 2, l. 65- 68; Col. 4, l. 33- 34 - - since suture 16 is drawn through the sliding knot 22, the first ligating member (16) is considered to pass through the second distal lumen of the first applicator (DL2) back into the proximal lumen of the first applicator (PL));
(claim 29) wherein the first hub (22) and the first ligating member (16) are configured so that the first hub (22) locks the first ligating member (16) in a desired position to maintain a desired compression on tissue received between the first applicator (12) and a portion of the first ligating member (16) extending between the distal ends of the first and second lumens of the first applicator (DL1, DL2) (Col. 3, l. 31- 33; Col. 4, l. 29- 47 - - loop 30 is cinched closed using sliding knot 22 and the tissue 42 is ligated);
(claim 30) wherein the first applicator (12) includes a slit (20, 32) (Figs. 1, 3- 5) (Col. 2, l. 68- Col. 3, l. 17 - - the aperture of the bore 20 at the intracorporal end of the first applicator (12) and the cut or slit on the surface of prongs 18 as shown in Annotated Fig. 4, which forms the opening of the groove 32 together are considered a slit) on a distal surface thereof through which the first ligating member (16) may pass after the first ligating member (16) has been placed around a first target portion of tissue (42) so that the first applicator (12) may be withdrawn from the body while leaving the first ligating member (16) in place around the first portion of target tissue (42) (See Fig. 3) (Col. 3, l. 33- 36; Col. 4, l. 29- 47 - - When the width of the loop 30 becomes smaller than the distance between the ends of the support prongs 18 the suture 16 begins to dislodge from the support grooves 32. When the loop 30 has ligated the tissue 42 the remainder of the suture 16 still within the groove 32 can be easily dislodged by pulling the end of the staff 12 away from the ligated tissue 42 or pulling the suture 16 away from the support prongs 18 with the grasping tool 40).
The first ligating member (16) and first applicator (12) taught by Chin perform the same function of ligating tissue as the polypectomy snare (140) associated with Skerven (Chin - - Col. 4, l. 29- 47 - - tissue 42 is ligated; Skerven - - P. [0032]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (first ligating member (16) and first applicator (12)) for another (polypectomy snare (140)) since the substitution would have yielded predictable results, namely, ligating tissue.  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claim(s) 27- 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skerven et al. (US Pub. No. 2008/0242934 A1) in view of Canady (US Pub. No. 2006/0229600 A1).
Regarding claims 27- 28, Skerven discloses a system for treating hemorrhoids (P. [0004]), comprising:
an insertion device (110) including a working channel (119) (Figs. 2- 4) and a visualization system (116, 117) (Figs. 2- 4) (P. [0026] - - the instrument 110 can include an illumination channel 116 through which a fiberoptic cable is inserted for the transmission of light from a light source. A viewing channel 117 can also be provided with a fiberoptic cable for viewing purposes).
Skerven further discloses a polypectomy snare 140 (Fig. 5) (P. [0032]) but Skerven does not disclose
(claims 27- 28) a first ligating member and first applicator as claimed.
However, Canady teaches an endoscopic ligation instrument (Ps. [0031]- [0032]) in the same field of endeavor 
Canady encompasses or makes obvious a system for treating hemorrhoids (Ps. [0031]- [0032] since the device can be used for minimally invasive surgery such as endoscopy using a colonoscope, for example, for “scooping” of tissue, the device is capable of treating hemorrhoids) comprising:
an insertion device including a working channel (described, not shown) (P. [0031] - - the body 110 may be flexible and of a length and a diameter to permit the device to be inserted into the particular scope far enough that the distal end of the device extends out of the distal end of the scope; scope of endoscope is considered a working channel) and 
a first ligating member (210, 160) (Figs. 1- 5) configured to encircle and cut off blood flow to a first potion of target tissue, the first ligating member (210, 160) structured to move from a first position maintaining configuration (Fig. 1) in which the first ligating member (210, 160) is tightened to a degree required to maintain a desired position of the first ligating member (210, 160) around the first portion of target tissue without significantly cutting off blood flow to the first portion of target tissue and a second configuration (Fig. 3) in which the first ligating member (210, 160) is cinched down around the first portion of target tissue to substantially cut off blood flow to the encircled first portion of target tissue (P. [0032] - - the arms may be opened for …"scooping" of tissue; opening the arms for “scooping” of tissue is considered to encompass or make obvious the broadly claimed first position maintaining configuration (e.g., immediately prior to “scooping”) and the broadly claimed second configuration (e.g., during “scooping”)); and
a first applicator (110) (Figs. 1- 5) including a proximal lumen (220) (Figs. 2, 4) and first and second opposed distal lumens (150 - - channels within first and second arms or branches, each referenced as 150) open to the proximal lumen (220) (See Fig. 2) (P. [0028] - - split channels within arms 150 are open to proximal lumen (220)), the first ligating member (210, 160) extending from a proximal end distally through the proximal lumen of the first applicator (220) into the first distal lumen of the first applicator to exit a distal end of the first distal lumen of the first applicator (See Fig. 2), loop around and enter the distal end of the second distal lumen of the first applicator (See Fig. 2), the first ligating member (210, 160) passing through the second distal lumen of the first applicator (110) into the proximal lumen of the first applicator (220) (See Fig. 2), the first ligating member (210, 160) and the first applicator (110) being sized and shaped for insertion through a working channel of the insertion device to the first portion of target tissue (described, not shown) (P. [0031] - - the body 110 may be flexible and of a length and a diameter to permit the device to be inserted into the particular scope far enough that the distal end of the device extends out of the distal end of the scope; scope of endoscope is considered a working channel).
It is noted that although the main intended use of the Canady device is for performing a loop electro-surgical excision procedure (LEEP) using argon plasma coagulation (Abstract, P. [0007]), Canady discloses that the device can be used for minimally invasive surgery such as laparoscopy or endoscopy (P. [0031]) and that, once outside the distal end of the scope, the arms may be opened for …"scooping" of tissue …The device may be manipulated within the endoscope, i.e., moved in and out of the channel or rotated within the channel, by any means, such as by holding a portion of the body, collet or handle that is outside the opening at the proximal end of the endoscope (P. [0032]).  
Further, the language, "a first ligating member configured to encircle and cut off blood flow to a first potion of target tissue," merely recites an intended use of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "A first ligating member configured to encircle and cut off blood flow to a first potion of target tissue," constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. The Office submits that the device of Canady meets the structural limitations of the claimed first ligating member and first applicator, and is capable of encircling and cutting off blood flow to a first potion of target tissue in the intended manner claimed by applicant.
Alternatively, it would have been within the purview of a person having ordinary skill in the art to manipulate the Canady device to encircle and cut off blood flow to a first portion of tissue such that the first ligating member encircles and cuts off blood flow to a first potion of target tissue, the first ligating member moving from a first position maintaining configuration in which the first ligating member is tightened to a degree required to maintain a desired position of the first ligating member around the first portion of target tissue without significantly cutting off blood flow (e.g., a configuration immediately prior to “scooping” tissue) to the first portion of target tissue and a second configuration in which the first ligating member is cinched down around the first portion of target tissue to substantially cut off blood flow to the encircled first portion of target tissue (e.g., the configuration during “scooping” tissue) since a capturing and a cinched down configuration is well known in the endoscopic arts related to “scooping” tissue and would have predictably performed the function of endoscopically treating tissue such as hemorrhoids.  Given that Canady discloses the claimed structure, discloses that the claimed structure can be used endoscopically for “scooping tissue” and given that it would have been obvious to a person having ordinary skill in the art to use the Canady device in the manner claimed, Canady encompasses or makes obvious the claimed limitations of the first ligating member and the first applicator.
(claim 28) Canady further encompasses or makes obvious further comprising: a first hub (120) (Figs. 1- 5) through which a proximal portion of the first ligating member (210, 160) passes from the proximal lumen of the first applicator (220) to the first distal lumen of the first applicator (150 - - channels within first and second arms or branches, each referenced as 150), a distal portion of the first ligating member (210, 160) re-entering the first hub (120) to pass from the second distal lumen of the first applicator (150 - - channels within first and second arms or branches, each referenced as 150) to the proximal lumen of the first applicator (220) (P. [0028] - - wire 210 within the channel 220 likewise extends along the length of the body form the collet or plug 120 to the distal end of the body 110. At or near the distal end of the body 110, the wire 210 has a loop 160 that extends through the split channels at the arms 150. The wire 210 is movable within the channel 220 via collet, handle, or plug 120. … When the arms are closed, however, the loop 160 may be withdrawn as shown in FIGS. 3-4).
The first ligating member (210, 160) and first applicator (110) taught by Canady perform the same function of ligating tissue as the polypectomy snare (140) associated with Skerven (Canady- - Ps. [0031]- [0032] - - “scooping” tissue; Skerven - - P. [0032]).  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (first ligating member (210, 160) and first applicator (110)) for another (polypectomy snare (140)) since the substitution would have yielded predictable results, namely, ligating tissue.  KSR, 550 U.S. at, 82 USPQ2d at 1396.

Claim(s) 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skerven et al. (US Pub. No. 2008/0242934 A1) in view of Canady (US Pub. No. 2006/0229600 A1) as applied to claim 27 above, and further in view of Ibrahim et al. (US Pub. No. 2012/0323262 A1).
Regarding claim 29, Skerven in view of Canady encompasses or makes obvious the limitations of claim 27, but Skerven in view of Canady does not disclose
(claim 29) wherein the first hub locks the first ligating member in a desired position as claimed.
However, Ibrahim teaches a ligature loops or closure means (Abstract)
(claim 29) wherein the first hub (222, 230c) (Figs. 2A- 2C) and the first ligating member (200, 200c) (Figs. 2A- 2C) are configured so that the first hub (222, 230c) locks the first ligating member (200, 200c) in a desired position to maintain a desired compression on tissue received between the first applicator (110) (Fig. 1) and a portion of the first ligating member (200, 200c) extending between the distal ends of the first and second lumens of the first applicator (113, 114) (See Figs. 2B, 2C - - showing large arrow A and small arrow B indicating one way cinching; See Fig. 14- - step 1440) (Ps. [0039]- [0040], P. [0104] - - The operator may pull or retract the rotary knob or first rotary drive, so as to tighten or cinch the cinchable loop).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus of Canady such that the first hub locks the first ligating member such that the first ligating member maintains a desired compression as taught by Ibrahim because it would allow a user to selectively configure the ligating member to be cinched or constricted as desired to a particular diameter or size, and when the projection is locked against the ratchet or pawl, the loop cannot be expanded or uncinched (Ibrahim - - P. [0040]), thereby providing improved control over the “scooping” of tissue associated with Canady.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771